
	

113 HJ 40 IH: Proposing an amendment to the Constitution of the United States to protect the rights of crime victims.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 40
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Costa,
			 Mr. Royce,
			 Mr. Gosar,
			 Mr. Schweikert,
			 Mr. Salmon,
			 Mr. Jones,
			 Mr. Chabot,
			 Mr. Meadows,
			 Mr. Nunnelee,
			 Mr. Cramer,
			 Mr. Bentivolio,
			 Mr. Fleming, and
			 Mr. Yoder) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to protect the rights of crime victims.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States:
			
				 —
					1.The rights of a crime victim to fairness,
				respect, and dignity, being capable of protection without denying the
				constitutional rights of the accused, shall not be denied or abridged by the
				United States or any State. The crime victim shall, moreover, have the rights
				to reasonable notice of, and shall not be excluded from, public proceedings
				relating to the offense, to be heard at any release, plea, sentencing, or other
				such proceeding involving any right established by this article, to proceedings
				free from unreasonable delay, to reasonable notice of the release or escape of
				the accused, to due consideration of the crime victim’s safety and privacy, and
				to restitution. The crime victim or the crime victim's lawful representative
				has standing to fully assert and enforce these rights in any court. Nothing in
				this article provides grounds for a new trial or any claim for damages and no
				person accused of the conduct described in section 2 of this article may obtain
				any form of relief.
					2.For purposes of this article, a crime
				victim includes any person against whom the criminal offense is committed or
				who is directly and proximately harmed by the commission of an act, which, if
				committed by a competent adult, would constitute a crime.
					3.This article shall be inoperative unless it
				has been ratified as an amendment to the Constitution by the legislatures of
				three-fourths of the several States within 14 years after the date of its
				submission to the States by the Congress. This article shall take effect on the
				180th day after the date of its
				ratification.
					.
		
